UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7828



IFEANYI ANYIM IKO, a/k/a Andy Iko,

                                             Petitioner - Appellant,

          versus


THOMAS R. CORCORAN; J. JOSEPH CURRAN, JR.,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
97-2083-DKC)


Submitted:   September 10, 1998       Decided:   September 22, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ifeanyi Anyim Iko, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY GENERAL OF
MARYLAND, Baltimore, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order declining to

grant relief from its order denying relief on his petition filed

under 28 U.S.C.A. § 2254 (West 1994 & Supp. 1998). See Fed. R. Civ.

P. 60(b). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. Iko v. Corcoran, No. CA-97-2083-DKC (D. Md.

Nov. 19, 1997). Appellant’s motion for “consolidation and joinder”

is denied. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2